Third District Court of Appeal
                               State of Florida

                          Opinion filed July 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-262
              Lower Tribunal Nos. 20-235AP & 19-7256CC
                         ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

Multimed Care, Inc., a/a/o Erika Patricia Consuegra Romero,
                                  Appellee.



    An Appeal from the County Court for Miami-Dade County, Michaelle
Gonzalez-Paulson, Judge.

     Michael J. Neimand, for appellant.

     Feiler & Leach, P.L., and Martin E. Leach, for appellee.


Before FERNANDEZ, C.J., and GORDO, and LOBREE, JJ.

     FERNANDEZ, C.J.
      United Automobile Insurance Company (“United Auto”) appeals the

county court’s order granting attorney’s fees in favor of Multimed Care, Inc.,

entered without a mandatory evidentiary hearing. We reverse and remand

for an evidentiary hearing to determine the reasonableness of attorney’s fees

only. See United Automobile Insurance Company v. Professional Medical

Group, Inc., 46 Fla. L. Weekly D1102, D1102 (Fla. 3d DCA May 12, 2021)

(“Florida law does not permit a trial court to substitute discovery procedures

for an evidentiary hearing on unliquidated damages. . . . ‘By requesting that

the court hold an evidentiary hearing on the issue of attorney’s fees,

appellant[ ] preserved [its] right to a hearing.’”).”

      Reversed and remanded.




                                         2